NO. 4-10-0260           Filed 12/23/10

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                           FOURTH DISTRICT

In re: JAMES H., a Person Found Subject   ) Appeal from
to Involuntary Admission,                 ) Circuit Court
THE PEOPLE OF THE STATE OF ILLINOIS,      ) Sangamon County
          Petitioner-Appellee,            ) No. 10MH262
          v.                              )
JAMES H.,                                 ) Honorable
          Respondent-Appellant.           ) Esteban F. Sanchez,
                                          ) Judge Presiding.
_________________________________________________________________


           JUSTICE KNECHT delivered the opinion of the court:

           Respondent, James H., appeals from the trial court's

order of involuntary admission pursuant to section 3-600 of the

Mental Health and Developmental Disabilities Code (Code) (405

ILCS 5/3-600 (West 2008)).    Respondent seeks reversal because the

petition to involuntarily admit him failed to strictly comply

with section 3-601(b)(2) of the Code and the court violated his

constitutional and statutory rights to treatment in the least-

restrictive environment.   We affirm.

                             I. BACKGROUND

           On March 29, 2010, the State filed a petition for the

involuntary admission of respondent under section 3-600 of the

Code   (405 ILCS 5/3-600 (West 2008)).      The petition alleged

respondent was mentally ill and by reason of the mental illness

(1) was reasonably expected to inflict serious physical harm on

himself or another in the near future and (2) was unable to

provide for his basic physical needs so as to guard himself from

serious harm.   In support of those allegations, the petition
provided the following factual basis:

           "Schizophrenia, paranoid type with delusions.

           Client believes he is the son of God and is

           on earth to save us from evil."

The following portion of the petition was left blank:

           "Listed below are the names and addresses of

           the spouse, parent, guardian, or substitute

           decision maker, if any, and close relative

           or, if none, a friend of the respondent whom

           I have reason to believe may know or have any

           of the other names and addresses.    If names

           and addresses are not listed below, I made a

           diligent inquiry to identify and locate these

           individuals and the following describes the

           specific steps taken by me in making this

           inquiry ***."

The petition was accompanied by the certificates of one psychia-

trist, one physician, and one qualified examiner as well as a

lengthy written statement by the respondent describing himself as

the son of God sent to do his Father's bidding.     This includes

battling with and killing demons.   He specifically identifies

President Obama as one of the demons.

           The trial court set a hearing on the petition for April

2, 2010.   At the hearing, psychiatrist Kasturi Kripakaran testi-

fied as an expert witness in psychiatry.     Dr. Kripakaran was

currently treating respondent at McFarland Health Center.     She


                               - 2 -
testified respondent suffered from schizophrenia due to fixed

delusions he was the son of God named King James 777 and was

"here to protect us from all evil."     He believed President Obama

comes from the clone hierarchy and is evil.     Dr. Kripakaran

recounted that respondent believes he "needs to protect us from

the evil," would like to speak to President Obama face to face as

Obama is Cain and respondent is Abel, and would like to prove to

us Obama is cloned.    Respondent's medical chart reflects he told

a clinical director in Iroquois County he thinks President Obama

is the "beast" and respondent and Obama will battle with respon-

dent winning the battle.

          Respondent approached the Watseka police department to

let them know of his beliefs and the need for him to meet the

President.    This information was then sent to the United States

Secret Service.   From the medical records, Dr. Kripakaran be-

lieved the Secret Service interviewed respondent and respondent

signed a release for the Service to be able to talk to

Kripakaran.

          It was the opinion of Dr. Kripakaran respondent can

become agitated and threatening because of his delusions.     As an

example, Dr. Kripakaran noted she spent a great deal of time with

respondent as he expressed his beliefs to her.     When she opined

he was delusional, respondent became agitated and stated "I will

kick your ass down there to hell."      Dr. Kripakaran felt threat-

ened and intimidated.   She concluded respondent would reasonably

be expected to threaten people who did not believe his delusions.


                                - 3 -
            Dr. Kripakaran believed respondent was in need of

hospitalization to prevent harm to others, although she admitted

on cross-examination there have been no other incidents of

threatening behavior by respondent nor had he physically harmed

any of his peers.    A treatment plan had been formulated and was

admitted into evidence along with the social investigation and

psychiatric history of respondent.      Dr. Kripakaran stated a 90-

day hospitalization was the least-restrictive treatment for

respondent at the present time.

            Respondent testified he was originally from California

but had lived in Illinois most of his life.     When asked where he

would live if not hospitalized, he stated "maybe in Tennessee,

wherever.   I'm kind of free-wheeling."    Respondent stated he

could support himself by giving guitar lessons.

            Respondent admitted a previous hospitalization in

Madden psychiatric facility after being "attacked by a knife."

He was not aware of any diagnosis at the time of his previous

hospitalization.    He did not think he had any mental illness, let

alone schizophrenia.    Respondent claimed he would not become

threatening if his beliefs were challenged.     He stated Dr.

Kripakaran caught him on a bad day when he threatened her.      When

asked if he told the doctor he would kick her ass, respondent

admitted he did although he denied a desire to cause her physical

harm or pain.

            During his testimony, respondent referred to President

Obama's "body chip" in his forehead but stated he had no plan


                                - 4 -
formulated to cause him physical harm.    He had been contacting

sheriff's departments all across the country to have the police

approach the president on this subject.    Respondent also shared

with the court his beliefs as the law of God and an explanation

of symbols on the back of the dollar bill.

          The trial court found respondent was mentally ill and

as a result of his illness was reasonably expected to inflict

physical harm upon himself or others in the near future.    The

court found he needed to be hospitalized at a Department of Human

Services facility for a period not to exceed 90 days.   The court

specifically found as a result of a challenge to his personal

beliefs, respondent's threatening conduct placed others in a

reasonable expectation of being harmed despite his denial of an

intent to harm.   The court found respondent should be hospital-

ized because he thinks the President poses a threat as a result

of a "chip" implanted in him.   Throughout the court's summary of

his findings, respondent interrupted him, exclaiming he was King

James and a prophet.

          Respondent appeals.

                           II. ANALYSIS

          On appeal, respondent argues the trial court's order

should be reversed because (1) the petition to involuntarily

admit him failed to strictly comply with section 3-601(b)(2) of

the Code, requiring a petition to set forth the names and ad-

dresses of a respondent's family members or guardian or explain

why this information could not be obtained; and (2) the court


                                - 5 -
violated his constitutional and statutory rights to treatment in

the least-restrictive environment.

                             A. Mootness

          Both parties agree the issues raised by respondent on

appeal are moot.   Respondent's commitment order, entered April 2,

2010, was limited in duration to 90 days.      In this case as in In

re Barbara H., 183 Ill. 2d 482, 490, 702 N.E.2d 555, 559 (1998),

respondent could be held involuntarily only if a new petition

were filed and a new hearing conducted.      Irrespective of whether

the commitment order was valid, it no longer can serve as the

basis for adverse action against respondent.       Barbara H., 183
Ill. 2d at 490, 702 N.E.2d at 559.      Any decision on the merits

would result in an advisory opinion.       We do not render advisory

opinions or decide moot questions.      Barbara H., 183 Ill. 2d at

490-91, 702 N.E.2d at 559.     Respondent argues any or all of

three exceptions to the mootness doctrine apply:      (1) capable of

repetition but avoiding review; (2) collateral consequences; and

(3) public interest.

          1. Capable of Repetition but Avoiding Review

          Where a case involves an event of short duration

capable of repetition, yet evading review, Illinois courts have

held it may qualify for review even if otherwise moot.       In re A

Minor, 127 Ill. 2d 247, 258, 537 N.E.2d 292, 296-97 (1989).      Two

criteria must be met in order to receive the benefit of this

exception: "(1) the challenged action is in its duration too

short to be fully litigated prior to its cessation and (2) there


                                - 6 -
is a reasonable expectation that the same complaining party would

be subjected to the same action again."   Barbara H., 183 Ill. 2d

at 491, 702 N.E.2d at 559.

          The order was limited to 90 days, and there is no

question it could not have been fully litigated prior to its

expiration.   The only question to be determined with regard to

this exception is whether there is a reasonable expectation

respondent will be subject personally to the same action again.

In re Alfred H.H., 233 Ill. 2d 345, 358-59, 910 N.E.2d 74, 82

(2009).

          Respondent acknowledges our supreme court has found

where a claim on appeal raises the issue of sufficient evidence

to order involuntary commitment, it does not meet the requirement

of "same action" where a respondent disputes whether the specific

facts established at his hearing were sufficient to find he was a

danger to himself or to others and, thus, subject to involuntary

commitment.   The court stated "[t]here is no clear indication of

how a resolution of this issue could be of use to respondent in

future litigation."   Alfred H.H., 233 Ill. 2d at 360, 910 N.E.2d

at 83.

          Respondent argues he has raised constitutional and

statutory interpretation arguments, which he contends the court

in Alfred H.H. intimates would be sufficient to overcome the

mootness doctrine as "capable of repetition yet avoiding review."

See Alfred H.H., 233 Ill. 2d at 360, 910 N.E.2d at 83.   Respon-

dent argues he has raised issues that challenge the State's and


                               - 7 -
the trial court's compliance with his due-process rights to both

proper pleadings and treatment in the least-restrictive environ-

ment.   He contends the court is likely to again commit the same

errors in any future mental-health-commitment cases he might

face.

           As noted in Alfred H.H., the respondent's burden when

arguing the exception of capable of repetition but avoiding

review is to show there is a substantial likelihood the issue

presented by him, and resolution thereof, would have some bearing

on a similar issue in a later case.    Alfred H.H., 233 Ill. 2d at

360, 910 N.E.2d at 83.   Respondent has not met that burden.    The

issue of whether hospitalization was the proper treatment alter-

native for respondent is clearly a fact-based determination by

the trial court even though he has tried to argue it as a consti-

tutional issue.   The order entered in this case was based on

respondent's condition at the time of the order and any future

proceedings would entail a fresh evaluation of his particular

condition existing at that time.   See Alfred H.H., 233 Ill. 2d at

358, 910 N.E.2d at 82.   Any determination as to the sufficiency

of the evidence would not be likely to have any impact on future

litigation.

           There was a failure to strictly comply with the Code

requiring a petition to set forth the names and addresses of a

respondent's family members or guardian.   The interpretation of

the statute and the constitutional requirements where such a

failure occurs have already been clearly determined by prior


                               - 8 -
courts.   See In re Tommy B., 372 Ill. App. 3d 677, 684, 867
N.E.2d 1212, 1219 (2007); In re Louis S., 361 Ill. App. 3d 763,

768, 838 N.E.2d 218, 222 (2005); In re Robinson, 287 Ill. App. 3d
1088, 1095, 679 N.E.2d 818, 823 (1997).    No further clarification

of what the statute requires is necessary.    Though the petition

lacks strict adherence to the statute, prior case law has estab-

lished this error is harmless.

                    2. Collateral Consequences

          This exception applies where the respondent could be

plagued in the future by the adjudication at issue.     Alfred H.H.,
233 Ill. 2d at 361, 910 N.E.2d at 83.    Respondent argues if faced

with civil commitment again, having once been judged mentally ill

and in need of commitment, he would now have a history of mental

illness which would work against him.    He notes the supreme court

recognized in Alfred H.H. "a host of potential legal benefits"

accrue if his commitment is reversed.     Alfred H.H., 233 Ill. 2d

at 362, 910 N.E.2d at 84.   "For instance, a reversal could

provide a basis for a motion in limine that would prohibit any

mention of the hospitalization during the course of another

proceeding."   Alfred H.H., 233 Ill. 2d at 362, 910 N.E.2d at 84.

However, if a respondent had previous involuntary commitments or

felony convictions, collateral consequences would have already

attached and are not attributable to the commitment at issue.

Thus, the collateral-consequences exception would not apply.    See

Alfred H.H., 233 Ill. 2d at 362-63, 910 N.E.2d at 84.

          Respondent and the State argue over whether the testi-


                                 - 9 -
mony by respondent he was previously hospitalized in a mental-

health facility constitutes a situation where collateral conse-

quences have already attached.   The record does not indicate

whether this hospitalization was voluntary or involuntary and

what diagnosis of respondent may have been made.     However, the

fact the Secret Service was notified and interviewed respondent

prior to the beginning of these commitment proceedings means

collateral consequences have already attached.     The Secret

Service will likely continue to monitor respondent's whereabouts.

In fact, in the comprehensive psychiatric report admitted into

evidence, it is noted the Secret Service asked to be notified

when respondent is discharged.   Even if the commitment order is

reversed, respondent will remain of interest to the Secret

Service.   The descriptions of his behavior in this case, his

earlier hospitalization, and the scrutiny of the Secret Service

are now part of respondent's history.

                        3. Public Interest

           This exception applies where otherwise moot cases

present questions of public importance likely to recur.     Under

this exception, a court may consider a moot case where "(1) the

question presented is of a public nature; (2) there is a need for

an authoritative determination for the future guidance of public

officers; and (3) there is a likelihood of future recurrence of

the question."   Alfred H.H., 233 Ill. 2d at 355, 910 N.E.2d at

80.   The exception is to be "'narrowly construed and requires a

clear showing of each criterion.'   [Citation.]"    Alfred H.H., 233


                              - 10 -
Ill. 2d at 355-56, 910 N.E.2d at 80.

          Involuntary mental-health commitment proceedings are

matters of public interest as provisions of the Code provide

safeguards to minimize the possibility of confinement and its

attendant consequences for individuals whose confinement is

unnecessary for anyone's protection.   In re Stephenson, 67 Ill.
2d 544, 550, 367 N.E.2d 1273, 1274-75 (1977).    Questions of

strict compliance with the Code's statutory procedures have been

found to involve matters of public importance to which the

public-interest mootness exception applies.     In re Andrew B., 386
Ill. App. 3d 337, 340, 896 N.E.2d 1067, 1070 (2008), citing In re

A.W., 381 Ill. App. 3d 950, 955, 887 N.E.2d 831, 836 (2008).

          Respondent argues there is a need for a determination

for future guidance of public officials on the issues of the

propriety of his commitment petition and whether he was ordered

to the least-restrictive appropriate treatment.    Analysis of

these issues would guide future courts and parties in case in-

volving sections 3-601 and 3-811 of the Code. 405 ILCS 5/3-601

(West 2008); 405 ILCS 5/3-811 (West Supp. 2009).

          The challenge in the underlying appeal of the suffi-

ciency of the evidence as to the least-restrictive treatment

alternative does not meet the public-interest exception.    See

Alfred H.H., 233 Ill. 2d at 356-57, 910 N.E.2d at 81.    The facts

in regard to respondent's case are specific to him and do not

involve anyone else; thus, they are not of a public nature re-

quiring guidance be given to public officials dealing with those


                             - 11 -
facts.   Additionally, there is no substantial likelihood the

facts giving rise to respondent's claims were likely to recur

either as to him in future proceedings or to anyone else.   See

Alfred H.H., 233 Ill. 2d at 358, 910 N.E.2d at 82.   Any future

commitment proceedings would be based on then-current conditions.

           In regard to the failure to strictly comply with the

petition pleading requirement of section 3-601 of the Code (405

ILCS 5/3-601 (West 2008)), as we have previously noted, this

issue already has been determined by other courts and, therefore,

there is no need for an additional determination for the future

guidance of public officials.

           We have found respondent's appeal is moot and none of

the exceptions he cites to the mootness doctrine apply.   We need

not address the substantive issues he has raised but choose to

briefly note no reversible errors occurred.

    B. Strict Compliance With Section 3-601(b)(2) of the Code

           A respondent subject to involuntary commitment should

not be allowed to participate in a hearing on the merits only to

obtain a new hearing by complaining of a procedural defect.     Such

a respondent forfeits any objection when not made at trial.     See

In re Phillip E., 385 Ill. App. 3d 278, 283, 895 N.E.2d 33, 39-40

(2008); In re Luker, 255 Ill. App. 3d 367, 370, 627 N.E.2d 1166,

1168 (1993).

           Second, although strict compliance is generally re-

quired in involuntary-commitment proceedings, reversal is not

required for failure to strictly comply with statutory procedures


                                - 12 -
unless respondent suffered prejudice.   Louis S., 361 Ill. App. 3d

at 768, 838 N.E.2d at 222.   Specifically, failure to strictly

comply with section 3-601(b)(2) does not warrant reversal unless

respondent suffered prejudice.   Tommy B., 372 Ill. App. 3d at

684, 867 N.E.2d at 1219.   In addition, failure to strictly comply

with section 3-601(b)(2) does not require reversal where a re-

spondent fails to object to alleged errors in the trial court and

was not prejudiced.   Robinson, 287 Ill. App. 3d at 1095, 679

N.E.2d at 823.

          Respondent failed to establish both he objected to the

error at trial and he suffered prejudice.   The comprehensive

report indicated respondent knew nothing about his family other

than his mother lived in Costa Rica and he had a sister with whom

he no longer spoke.   Respondent does not suggest how he might

have been prejudiced or what the State could have done to contact

these vaguely referenced family members.

             C. Least-Restrictive Treatment Alternative

          Once an individual has been found subject to involun-

tary admission, the trial court must decide the individual's

disposition, i.e., the specific setting to which he will be

committed.   405 ILCS 5/3-810 (West 2008); 405 ILCS 5/3-811 (West

Supp. 2009).   Respondent attempts to couch his objections to the

court's ordering him to involuntary hospitalization as a consti-

tutional issue.   He argues, to comply with substantive due-pro-

cess requirements, courts must order committed individuals to be

placed in the least-restrictive setting for treatment.    Covington


                               - 13 -
v. Harris, 419 F.2d 617, 623 (D.C. Cir. 1969).    Respondent argues

more than just the treating physician's opinion is necessary to

commit someone to the most- restrictive setting.    The opinion

must be supported by evidence.    In re Luttrell, 261 Ill. App. 3d
221, 227, 633 N.E.2d 74, 78 (1994).

            Here, the evidence indicated respondent's threatening

behavior would reasonably place another in fear for his personal

safety.    Respondent told Dr. Kripakaran he would "kick [her] ass

down to hell."    Although respondent claims he did not mean it,

his words put Dr. Kripakaran in fear for her personal safety.

            Where a trial court is justified in finding a respon-

dent in need of hospitalization, it is not error for the court to

fail to give consideration to other placements.    People v.

Sharkey, 60 Ill. App. 3d 257, 265, 376 N.E.2d 464, 469 (1978).

The Code does not state a court must make a specific finding a

certain treatment is the least-restrictive alternative.     In re

Friberg, 249 Ill. App. 3d 86, 93, 617 N.E.2d 1327, 1332 (1993).

A court's ruling is proper if the record provides the basis for

the court to determine involuntary hospitalization is the least-

restrictive alternative.    See Friberg, 249 Ill. App. 3d at 93,

617 N.E.2d at 1332.

            Although he denied being mentally ill at trial, on

appeal respondent does not argue he was not mentally ill.      His

comprehensive evaluation shows respondent was held in the Iro-

quois County jail because of threats he made against President

Obama.    He was interviewed by the Secret Service and because of


                               - 14 -
his strong delusional beliefs referred for psychiatric evalua-

tion.   He is homeless and unemployed.    Although he testified at

trial he lived most of his life in Illinois, during his evalua-

tion, respondent told Dr. Kripakaran he is a wanderer and was

trying to get to Minnesota from California when he stopped in

Watseka. He does not believe he has a mental illness and has no

support group.    Respondent has never been married or had any

children.    He has no income.   This record supports the trial

court's finding respondent required hospitalization and no rea-

sonable alternative existed.

            We choose to comment on the responsibility of the

participants in respondent's hearing.     The State filed a petition

with a portion of the petition left blank.     Respondent's counsel

failed to comment on the blank section of the petition.     The

trial judge did not point out the failure to fill in that sec-

tion.   We are mindful of busy court calendars, overburdened

counsel and judge, and increased mental-health filings.     We also

understand these are difficult cases.     That cannot be an excuse.

All the participants bear a responsibility, perhaps a special

responsibility, in a mental-health case, to do their best to

provide a process that will guarantee a respondent is treated

fairly.

            Everyone in the courtroom may have known the likely

result of the hearing, and knew in advance there were no family

members to be contacted or to speak for respondent.     That is not

a criticism--it is a comment on human nature.     After dealing with


                                 - 15 -
respondent, listening to respondent, and understanding the lim-

ited options available, it is understandable the participants

might decide everyone wanted what was best for respondent and

procedural niceties need not be observed.

           That is a fatal flaw in mental-health cases.   The

participants sometimes act as if such cases do not involve "real"

law.   Pleadings should be filled out in compliance with the

statute because such cases are quite real.   We lock up delu-

sional, societal outcasts because we do not want them to harm

themselves or others.

           If we are to take away liberty, label individuals, and

place them in institutions, we must improve the process.    The

blank could have been filled in quickly with the information

respondent provided--his mother lives in Costa Rica and he has no

contact with her or a sister.    That information would not assist

in deciding the case, but by providing it, the State would be

acknowledging that requirement of the statute.

           In a similar vein, asking Dr. Kripakaran why hospital-

ization was the least-restrictive alternative would show an

understanding that hospitalization is the last resort, not the

first, even if it seems to be a forgone conclusion.   The record

supports the trial court's finding, but a neutral court watcher

who carefully examined the pleadings and observed the hearing

would conclude everyone involved took shortcuts--not because they

are wicked or uncaring, but because all they see is just another

mental-health case, the usual respondent in the usual place.      The


                                - 16 -
system can and must do better.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            TURNER, and POPE, JJ., concur.




                               - 17 -